DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US Pub 20190300422).
Regarding claims 1, 5-12 and 13: Guo teaches a glass article comprising first and second opposing surfaces defining a thickness wherein the glass article is formed from a composition such as the one below (see Figures for glass structure and composition 

    PNG
    media_image1.png
    319
    270
    media_image1.png
    Greyscale

	The composition shown above meets all the compositional requirements claimed except for the Li2O being equal to or greater than 13mol% and the SnO2 being greater than 0.05mol% as required by claim 1. However, initially it is noted that the 0.05% SnO2 in the above composition is so close to Applicants’ “greater than 0.05” that a prima facie case of obviousness for the claimed SnO2 range exist. (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Additionally, as Guo clearly discloses in their disclosure that glasses of their invention can be made to have Li2O of greater than or equal to 13% to 18% for better control of ion exchange and reducing softening point (see 0066) and SnO2 can be added from 0.1-0.2% for fining (see 0077),  it would have been obvious to modify Guo’s composition to include Li2O at greater than or equal to 13% to 18% and SnO2 from 0.1-
Regarding claim 2: Guo’s glass can be strengthened by ion exchange and have a CS region extend from the first surface to a DOC and a tensile stress region extending from the DOC toward the second surface (see 0096-0106).
Guo does teach that glasses according to their invention can have a max CT of greater than 150MPa (0101) but they do not explicitly disclose their glass having a composition meeting that of claim 1 having a max CT within the exact range claimed. However, it is first noted that Guo’s glass has a composition the same as that claimed. Additionally, Guo’s glass strengthened by ion exchange is produced using exchange salts, temperature and duration which are also substantially similar to that used by Applicants’ (see Guo 0103-0104 compared to Applicants’ specification par. 0057-0058). Given the similarities, one having ordinary skill would reasonably conclude the same final properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 3 and 4: Guo’s glasses will have a fracture toughness within the claimed range (see 0062, Examples) and a young’s modulus within the range claimed (see 0087 Examples).
Regarding claim 14: As discussed above, Guo’s glass is strengthened by ion exchange but Guo does not explicitly disclose their glass having a stored strain energy as claimed. However, it is first noted that Guo’s glass composition is the same as that claimed. Additionally, Guo’s glass strengthened by ion exchange is produced using exchange salts, temperature and duration which are also substantially similar to that 
Regarding claims 15 and 16: As discussed above, Guo’s glass is strengthened by ion exchange and has a CS region extend from the first surface to a DOC and a tensile stress region extending from the DOC toward the second surface. As also discussed above, although Guo may not explicitly disclose their glass having a composition meeting that of claim 1 having a max CT within the exact range claimed, given the similarities between Guo’s glass and process with that of Applicants’, one having ordinary skill would reasonably conclude the same final properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
	Guo does not does not explicitly disclose their glass having a critical strain energy release rate as claimed nor an arithmetic product of such a strain with the maximum CT as claimed, however, similar to discussions above, Guo’s glass composition is the same as that claimed. Additionally, Guo’s glass strengthened by ion exchange is produced using exchange salts, temperature and duration which are also substantially similar to that used by Applicants’ (see Guo 0103-0104 compared to Applicants’ specification par. 0057-0058). Given the similarities, one having ordinary skill would reasonably conclude the same final properties, as well as arithmetic products of such properties, to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 17 and 18: As discussed above, Guo’s glass is strengthened by ion exchange and has a CS region extend from the first surface to a DOC and a tensile stress region extending from the DOC toward the second surface. As also discussed above, Guo’s glass will have a fracture toughness as claimed.
 Further, although Guo may not explicitly disclose their glass having a composition meeting that of claim 1 having a max CT within the exact range claimed nor an arithmetic product of such a CT with the fracture toughness as claimed, however, similar to discussions above, Guo’s glass composition is the same as that claimed. Additionally, Guo’s glass by strengthened by ion exchange is produced using exchange salts, temperature and duration which are also substantially similar to that used by Applicants’ (see Guo 0103-0104 compared to Applicants’ specification par. 0057-0058). Given the similarities, one having ordinary skill would reasonably conclude the same final properties, as well as arithmetic products of such properties, to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 19: As discussed above, Guo’s glass is strengthened by ion exchange and has a CS region extend from the first surface to a DOC and a tensile stress region extending from the DOC toward the second surface. As also discussed above, although Guo may not explicitly disclose their glass having a composition meeting that of claim 1 having a max CT within the exact range claimed, given the similarities between Guo’s glass and process with that of Applicants’, one having ordinary skill would reasonably conclude the same final properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 

Regarding claim 20: Although Guo’s composition meeting claim 1 above fails to include the Na2O within the range claimed, Guo does teach that the compositions of their invention can be made to have 0.5-8mol% Na2O for ion exchangeability, improved formability, etc. (0067) which overlaps the range claimed providing a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05).  
Response to Arguments
Applicant's arguments filed January 19, 2022 have been fully considered but they are not persuasive. The arguments are summarized below. 
Initially, Applicants argue that Guo does not anticipate the claimed invention as now claimed but this is moot as the anticipation rejection is no longer present.
Applicants also argue, in summary, that Guo would not render obvious the invention because of the more than 50 examples in Guo, not a single composition comprises a combination of the Li2O and SnO2 being in the amounts claimed, Guo fails 
This is not persuasive. Although the Examiner agrees that Guo may not disclose a single example with both the Li2O and SnO2 being in the ranges claimed, this is neither an indication that the combination would not have been obvious nor does this mean that Guo teaches away from a combination as claimed. Instead, Guo is only providing examples embodiments and it has been held by the courts that a reference is not limited to their Examples but instead, what it teaches as a whole. In the instant case, although Guo may not have a single example meeting all the requirements claimed, as discussed in the Office Action, Guo does provide the following composition which meets all the composition requirements claimed except for the Li2O and SnO2 recited amounts.

    PNG
    media_image1.png
    319
    270
    media_image1.png
    Greyscale

Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Additionally, although the composition may not meet the Li2O and SnO2 content combination claimed, Guo as whole does clearly suggests that glasses of their invention can be made to have Li2O of greater than or equal to 13% to 18% for better control of ion exchange and reducing softening point (see 0066) and SnO2 can be added from 0.1-0.2% for fining (see 0077). As such, one having ordinary skill would have clear motivation to modify Guo’s composition to include Li2O at greater than or equal to 13% to 18% and SnO2 from 0.1-0.2% and vary the amounts as desired for ion exchange, reduced softening and fining with a reasonable expectation of success. 
Applicants also argue that Guo would fail to meet the Na2O of new claim 20 for reasons similar to those discussed above. Specifically, Applicants assert that because of the more than 50 examples in Guo, not a single composition comprises a combination of the Li2O and Na2O being in the amounts claimed, Guo fails to expressly disclose how to vary the amounts and the examples would direct one away from the invention because Guo’s examples, when meeting the Li2O do not meet the Na2O and vice versa. 
This is not persuasive. For the same reasons above, although the Examiner agrees that Guo may not disclose a single example with both the Li2O and Na2O being in the ranges claimed, this is neither an indication that the combination would not have 
Instead, Guo is only providing examples embodiments and it has been held by the courts that a reference is not limited to their Examples but instead, what it teaches as a whole. In the instant case, although Guo may not have a single example meeting all the requirements claimed, as discussed in the Office Action, Guo does provide the composition above which meets all the composition requirements claimed except for the Li2O, SnO2 and Na2O recited amounts. However, for reasons previously discussed, Guo gives clear motivation to include greater than or equal to 13% to 18% Li2O and SnO2 from 0.1-0.2%. Additionally, as discussed in the Office Action, although Guo’s composition fails to include the Na2O within the range claimed, as Guo does teach that the compositions of their invention can be made to have 0.5-8mol% Na2O, which overlaps the range claimed rending it obvious (MPEP 2144.05), for ion exchangeability, improved formability, etc. (0067), one having ordinary skill would have clear motivation to modify Guo’s composition to include 0.5-8mol% Na2O and vary the amounts accordingly for ion exchangeability, improved formability, etc. with a reasonable expectation of success. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784